Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment and remarks filed on 06/14/2022.
Claims 1-20 are currently pending. 
Claims 1, 6, 11 and 16 are currently amended.
Applicant’s argument filed on 06/14/2022 are persuasive; the previous office action is hereby withdrawn.


Allowable Subject Matter
Claims 1-20 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-20 are considered allowable because the prior art does not teach limitations including: 
“if a new packet enters the switch while a buffer of the queue is full, pushing out a packet at a front of the queue and putting the new packet at an end of the queue, 
wherein the switch performs lookup of the packets within flow tables within the switch and if no entry in any of the flow tables matches, the switch sends a packet-in message to a controller in the software-defined network, and the packet-in message is queued,” in addition to other claim limitations as recited, in various permutations, in independent claims 1, 11.

“receiving a new packet with a highest priority of priorities of the packets arriving at the queue the while a buffer of the queue is full;
 pushing out a packet of the packets that waited longest; and putting the new packet with the highest priority at a front of the queue,” in addition to other claim limitations as recited, in various permutations, in independent claims 6, 16.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Schenkel et al (US 4796022 A) is pertinent to a scheme whereby if a new message arrives and the destination queue is full then the priority of the new message is compared to the priority of the messages in the queue and the most recently received message with the lowest priority is discarded.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419